Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed July 12, 2019.
Claims 3-5 have been amended.
Claims 1-5 are pending in the present application.
Claims 1-5 have been examined on the merits as detailed below:


Drawings
The Drawings filed on July 12, 2019 are acknowledged and have been ACCEPTED by the Examiner.  


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed July 12, 2019 is acknowledged.  The submission follows the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed August 14, 2020 is acknowledged.  The submission is in 
Applicant’s IDS filed April 15, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating globoid leukodystrophy (GLD) or metachromatic leukodystrophy (MLD)  in a subject, the method comprising increasing the level, expression, or activity of a metallothionein-1 (MT-1) polynucleotide in the subject relative to a reference via systemic adeno associated virus (AAV) gene transfer or lentiviral hematopoietic stem cell (LV-HSC) therapy, does not reasonably provide enablement for a method of treating a lysosomal storage disease or disorder in a subject, the method comprising increasing the level, expression, or activity .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in in re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The claims are drawn to a method of treating a lysosomal storage disease or disorder in a subject, the method comprising increasing the level, expression, or activity of a metallothionein polypeptide or polynucleotide in the subject relative to a reference.  Therefore, the invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Microgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The art teaches lysosomal storage diseases (LSDs) are a group of over 70 rare inherited metabolic disorders that result from defects in lysosomal function in organs and cells such as the liver, the spleen, the bone marrow, and brain.  See “Lysosomal storage diseases” downloaded from Lysosomal storage disease - Wikipedia on February 22, 2022.  The reference also teaches that LSDs are generally classified by the nature of the primary stored material involved, and can be broadly broken into the following: Lipid 
The present application teaches that MT-1 treats a particular LSD, globoid leukodystrophy (GLD), using systemic AAV gene transfer.  See Example 7.  The experimental evidence provided herein is only for metallothionein, MT-1.  Also, the experimental evidence provided is only for GLD by way of systemic AAV gene transfer.  It should be noted that the art of Cavalca et al. (Ann. Neurol., 2018 Vol. 83:418-432) teaches the therapeutic effects of MT-1 central nervous system (delivered to brains by systemic AAV gene transfer) delivery in a GLD in vivo model.
The prior art teaches that lentiviral hematopoietic stem cell (LV-HSC) gene therapy benefits metachromatic leukodystrophy (MLD).  See Biffi et al. (Science, American Association for the Advancement of Science, Jan. 1, 2013 pp. 1233158 (submitted on the IDS filed August 14, 2020).  For example, Biffi et al. taught that functional arylsulfatase A (ARSA) is transferred by LV-HSC to treat the ARSA deficiency in MLD.  
However, the prior art of Biffi et al. (Human Molecular Genetics, 2011 Vol. 20:R42-R53) teaches that the progression of X-linked adrenoleukodystrophy (X-ALD) has shown to be disrupted with LV-HSC therapy, but the exact reason why demyelination stops and the amount of stem cells needed is unclear.  While there is an accumulation of very long chain fatty acids in the brain, it does not seem to be the reason behind the disease as gene therapy does not correct it. 

Our analysis shows that gene therapy for LSD involving systemic administration of either BBB-crossing AAV vectors or LV-HSC is ready for clinical translation.   

The scope of the claims encompass and embrace all kinds of LSDs and all types of MTs.   Every LSD is unique and present in a very different way because it affects very different parts and systems of the human body (e.g. the liver, the spleen, the bone marrow, and brain).  A person skilled in the art cannot expect that any method of increasing the level, expression, or activity of any MT polypeptide or polynucleotide will carry out the treatment functionality as claimed.  This is particularly due to the fact that the present Specification, Aronovich and Hackett, and Biffi et al. (Human Molecular Genetics, 2011 Vol. 20:R42-R53) details the unpredictability in circumventing and penetrating the blood brain barrier (BBB) for treatment of LSDs as there are severe limits what can pass into the central nervous system.  It is noted that Applicant’s invention and the aforementioned references teach LV-HSCs and BBB-crossing AAV vectors serve as vehicles for therapeutic gene-therapy molecule delivery across the BBB for the treatment of GLD and MLD.  
The breadth of the claims is excessive with regard to any method of increasing the level, expression, or activity of any MT polypeptide or polynucleotide resulting in treating any/all LSDs as recited in the claims.  It is clear that the present application and prior art shows an example of how to make and use systemic AAV gene transfer of over-expressed MT-1 or LV-HSC therapy for the treatment of GLD or MLD.  There is no guidance or working examples for other LSDs; the design and use of other compositions other than AAV vectors encoding MT-1 or LV-HSC; or other methods of increasing the 
In order to practice the invention using the Specification as outlined above, the quantity of experimentation required to practice the invention as claimed would require the de novo determination of those methods that increase the level, expression, or activity of a MT polypeptide or polynucleotide that results in the treatment of an LSD.  As supported by the present Specification, such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing any guarantee of success.  Given the art recognized unpredictability in circumventing and penetrating the BBB for treatment of LSDs and given the fact that gene therapy methods are very complex and do not work for all LSDs, this determination would not be routine and would require undue trial and error experimentation.
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation.  Since the specification fails to provide any real guidance for other methods of treating an LSD in a subject, the method comprising increasing the level, expression, or activity of a MT polypeptide or polynucleotide in the subject relative to a reference other than a method of treating GLD or MLD in a subject, the method comprising increasing the level, expression, or activity of a MT-1 polynucleotide in the subject relative to a reference via systemic AAV gene transfer or LV-HSC therapy, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.



Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635